 

AMENDMENT NO. 1 TO LOAN AGREEMENT

 

THIS AMENDMENT NO. 1 TO LOAN AGREEMENT (this "Amendment"), dated as of May 18,
2012, by and among WEBXU, INC., a Delaware corporation (“Webxu”), each of the
following direct or indirect subsidiaries of Webxu (individually, a "Subsidiary"
and collectively, the "Subsidiaries"): (i) Bonus Interactive Inc., a Delaware
corporation and wholly-owned subsidiary of Webxu formerly known as Secureaquote,
Inc. ("Bonus Interactive"), (ii) Webxu Media, Inc., a Delaware corporation and
wholly-owned subsidiary of Webxu formerly known as Lot6 Media, Inc. which
resulted from the conversion of Lot6 Holding, LLC, a Delaware limited liability
company, into a corporation ("Webxu Media"), and (iii) Lot6 Media, LLC, a
California limited liability company and wholly-owned subsidiary of Webxu Media
("Lot6 LLC"), and BREAKWATER STRUCTURED GROWTH OPPORTUNITIES FUND L.P., a
Delaware limited partnership (the "Lender"). Webxu and the Subsidiaries are
sometimes collectively referred to herein as “Borrowers” and, individually, as a
“Borrower.”

 

RECITALS

 

A.       Borrowers and Lender have previously entered into a Loan Agreement,
dated as of March 1, 2012 (the "Original Loan Agreement"), pursuant to which (i)
Lender made an initial loan in the face amount of $1,200,000 (subject to
original issue discount) (the "First Term Loan") which loan is evidenced by a
Senior Secured Promissory Note in favor of Lender, dated March 1, 2012, in the
face amount of $1,200,000 (the "First Note"), and (ii) Lender agreed to make an
additional loan in the face amount of $1,200,000 (subject to original issue
discount) upon request of Borrowers and subject to satisfaction of certain
conditions (the "Second Term Loan"). Capitalized terms used in this Amendment
and not otherwise defined shall have the meaning ascribed to them in the
Original Loan Agreement.

 

B.       Borrowers and Lender wish to amend certain provisions of the Original
Loan Agreement in order to, among other things, (i) increase the amount of the
Second Term Loan to $1,800,000 (subject to original issue discount of $300,000),
(ii) modify the payment terms of the Second Note to provide for full
amortization over a six month period, and (iii) provide for the issuance to
Lender of a Warrant to purchase 1,000,000 shares of Webxu Common Stock (the "New
Warrant") in lieu of the Second Warrant.

 

NOW, THEREFORE, for valuable consideration, the amount and sufficiency which is
hereby acknowledged, the parties agree as follows:

 

agreement

 

      1.      Recitals. The Recitals are true and correct and are incorporated
herein by reference.

 

AMENDMENT NO. 1 TO LOAN AGREEMENT

 

 

 

 

 

       2.      Second Term Loan and Second Note. Notwithstanding anything to the
contrary contained in the Original Loan Agreement, (i) the aggregate loans that
may be made under the Original Loan Agreement shall be increased from $2,400,000
to $3,000,000, (ii) the amount of the Second Term Loan shall be increased from
$1,200,000 to $1,800,000 (subject to original issue discount), (iii) the face
amount of the Second Note will be $1,800,000 while the Second Funded Amount
shall be increased from $1,000,000 to $1,500,000 (exclusive of fees and charges
payable by Borrowers at the Closing of the Second Term Loan), and (iv) the
Second Note shall be in substantially the same form as Exhibit A attached
hereto. All references in the Loan Agreement to the Second Term Loan and the
Second Note shall be deemed to refer to the Second Term Loan and Second Note
after giving effect to the modifications contemplated by this Amendment.

 

        3.      Lender Fees and Expenses, On the date of the funding of the
Second Term Loan, the origination fee payable by Borrowers to Lender shall be
$36,000 (2% of the face amount of the Second Note). In addition, Borrowers shall
pay to Lender (by deduction from the Second Funded Amount), Lender's legal and
other expenses incurred in connection with the documentation and closing of the
Second Term Loan in an amount not to exceed $8,000.

 

        4.      Warrants. In lieu of the Second Warrant contemplated by the
Original Loan Agreement, simultaneously with the closing of the Second Term
Loan, Webxu shall issue to Lender the New Warrant in substantially the same form
as Exhibit B attached hereto. References in the Original Loan Agreement to the
"Warrants" shall be deemed to refer collectively to the First Warrant and the
New Warrant. Borrowers acknowledge and agree that, notwithstanding anything to
the contrary contained in the First Warrant, the issuance of the New Warrant
shall not trigger any anti-dilution adjustment under the terms of the First
Warrant.

 

        5.      Amended Definition of "Security Agreement". References to
"Security Agreement" in the Original Loan Agreement shall be deemed to refer to
the Original Security Agreement as amended by the First Amendment to Security
Agreement dated on or about the date of this Amendment.

 

        6.      Full Force and Effect. Except as specifically set forth in this
Amendment, all of the terms of the Notes and the Original Loan Agreement remain
unchanged and in full force and effect.

 

        7.      Governing Law. The laws of the State of California shall govern
the construction and interpretation of this Amendment.

 

[Signatures follow on following page]

 

AMENDMENT NO. 1 TO LOAN AGREEMENT

 

2

 

 

IN WITNESS WHEREOF, the parties executed this Amendment and made it effective as
of the day and year set forth above.

 

BORROWERS:

 

WEBXU, Inc., a Delaware corporation

 

By: /J. Aaronson/     Name:  Jeffrey Aaronson     Title:  CFO  

 

BONUS INTERACTIVE INC., a Delaware corporation

 

By: /J. Aaronson/     Name:  Jeffrey Aaronson     Title:  CFO  

 

WEBXU MEDIA, INC., a Delaware corporation

 

By: /J. Aaronson/     Name:  Jeffrey Aaronson     Title:  CFO  

 

LOT6 MEDIA, LLC, a California limited liability company

 

By: /J. Aaronson/     Name:  Jeffrey Aaronson     Title:  CFO  

 

LENDER:

 

BREAKWATER STRUCTURED GROWTH

OPPORTUNITIES FUND, L.P.

 

By:  Breakwater Investment Management, LLC, its General Partner

 

  By: /S. Mansour/       Saif Mansour, Managing Partner

 

AMENDMENT NO. 1 TO LOAN AGREEMENT

 

3

 

 

EXHIBIT A

 

Form of Second Note

 

See attached form of Second Note

 

AMENDMENT NO. 1 TO LOAN AGREEMENT

 

4

 

 

EXHIBIT B

 

New Warrant

 

See attached form of New Warrant

 

AMENDMENT NO. 1 TO LOAN AGREEMENT

 

5

 

 

